Citation Nr: 1515354	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-12 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable disability rating for left eye ptosis.  


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty July 1952 to July 1956. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In his May 2013 VA Form 9, the Veteran requested a hearing at a local VA office (i.e., a Travel Board hearing).  Thereafter, in a May 2013 letter, the RO informed the Veteran was placed on a wait list for an in-person hearing before the Board.  However, in a subsequent September 2014 VA Form 9, the Veteran specifically decline a Board hearing.  In addition, the Veteran has not since raised the issue of a Board hearing or expressed his continued desire for a Board hearing.  As a result, the Board deems that the Veteran's Board hearing request withdrawn.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

The Veteran was last afforded an examination for left eye ptosis in January 2011 to determine the nature and etiology of his eye condition.  As to the increased rating claim for left eye ptosis, the Board notes that the Veteran is service-connected under Diagnostic Code 7800-6019.  In relevant part, the Board observes that the current version of Diagnostic Code 6019 requires evaluation on disfigurement as per Diagnostic Code 7800.  While the Veteran was afforded an examination in January 2011, the examiner did not discuss the disfiguring characteristics of the left eye ptosis.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2014).  On remand, the Veteran must be afforded an examination to determine the current severity of the left eye ptosis, specifically detailing the disfiguring characteristics.  

In addition, the claims file currently contains VA treatment records from the Wilmington VA medical Center (VAMC) dated through April 2011.  In an October 2011 statement, the Veteran reported that he "went to a civilian eye doctor somewhere in Cherry Hill."  Similarly, the Veteran's February 2014 and April 2014 correspondence also referenced that "some time in the late 1960s or early 1970s, I did go to an eye doctor of plastic surgeon and see what could be done."  Therefore, on remand, all pertinent private treatment records should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A (a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran another opportunity to identify 
any pertinent treatment records, both VA and private, for his left eye ptosis disability.  Particularly private records from private physician or plastic surgeon reported in the October 2011, February 2014 and April 2014 should be obtained.  The AOJ should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2.  Obtain all pertinent VA outpatient treatment record from the Wilmington VAMC since April 2011 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Schedule the Veteran for a VA examination by an 
appropriate medical professional in order to determine the current severity of his service-connected left eye ptosis in accordance with AMIE protocols for rating such disabilities.  The complete claims folder must be provided to the examiner for review in conjunction with the examination. The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his lay assertions and the pertinent medical evidence.

Additionally, the examiner must specially discuss all disfiguring characteristics as a result of the left eye ptosis.  Specifically, the examiner should indicate this disability is manifested by visible or palpable tissue loss.  If, the examiner should indicate whether gross distortion or asymmetry of any of the following features is present: 1) nose, (2) chin, (3) eyes (including eyelids), (4) ears (auricles), (5) cheeks, and/or (6) lips.  

The examiner should also indicate whether the Veteran's left eye ptosis is manifested by symptoms consistent with any of the following: 

(1)  Scarring measuring 5 or more inches (13 or more centimeters) in length;
(2)  Scarring at least one-quarter inch (0.6 cm) wide at its widest part;
(3)  Surface contour that is elevated or depressed on palpation;
(4)  Scarring that is adherent to underlying tissue;
(5)  Hypo- or hyper-pigmented skin in an area exceeding six square inches (39 sq. cm.);
(6)  Abnormal skin texture (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.)
(7) Missing underlying soft tissue in an area exceeding six square inches (39 sq. cm.); and/or
(8)  Indurated and inflexible skin in an area exceeding six square inches (39 sq. cm.)

Any tests deemed necessary should be conducted, including visual acuity and visual field testing, and all clinical findings should be reported in detail.  If the examiner is unable to provide any opinion requested, he or she should explain in detail why such opinion could not be reached.  

4.  Notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file. 

5.  Then, after ensuring any other necessary development has been completed as a result of the above instructions, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




